Citation Nr: 0331659	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right ankle disability, 
residuals of laceration of the Achilles tendon.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active duty from January 15, 1968, to 
February 2, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified from the RO at an April 2003 
videoconference hearing before the undersigned, who was in 
Washington, D.C.  

The veteran is seeking service connection for right ankle 
disability, residuals of laceration of the Achilles tendon.  
The report of the veteran's enlistment examination conducted 
on January 11, 1968, notes tattoos on the veteran's arms as 
abnormalities.  It includes no notation of right ankle injury 
or defect.  The physician who conducted a physical inspection 
on January 15, 1968, stated no additional defects were 
discovered and that the veteran was fit for military service.  
The veteran was discharged from service in February 1968 on 
the recommendation of a medical board that found he was 
suffering from a symptomatic scar on his right heel, which 
the medical board considered as not incurred in or aggravated 
by service.  The RO denied the claim on the basis that right 
ankle disability existed prior to service and was not 
aggravated by service.  

At the April 2003 hearing, the veteran testified that about 
18 months prior to entry into service he injured his right 
ankle and received treatment, including surgery, at a 
hospital in Pompano Beach, Florida.  He testified that 
stitches were removed 4 to 6 weeks after the surgery and he 
was told he was healed at that time.  At the hearing, the 
veteran testified that he had no further trouble with his 
right ankle prior to service, but that he began to have 
problems with it shortly after he entered service.  The 
record does not include any pre-service medical records, and 
action should be taken to attempt to obtain those records.  

At the hearing, the veteran testified that his condition 
became worse in service and that he had more trouble with it 
after service than he did before going in.  He testified that 
he did not seek medical treatment for his right ankle 
disability after service because he thought he just had to 
live with the problem.  

Under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  

When the RO considered the merits of the veteran's service 
connection claim in its July 2002 and August 2002 rating 
decisions, it determined that the veteran's right ankle 
disability existed prior to service and concluded that the 
disability was not aggravated as a result of service.  At 
that time, 38 C.F.R. § 3.304(b) stated that the presumption 
of sound condition could be rebutted solely by clear and 
unmistakable evidence that that a disease or injury existed 
prior to service.  In July 2003, the VA General Counsel, in a 
precedent opinion, provided interpretation and direction 
concerning the requirements for rebutting the presumption of 
sound condition under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  
VAOPGCPREC 3-03.  The General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel pointed out that under the language of the statute, 
VA's burden of showing that the condition was not aggravated 
by service is conditioned only upon a predicate showing that 
the condition in question was not noted at entry into 
service.  The General Counsel held that a veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty to show by clear and 
unmistakable evidence that the disease was not aggravated by 
service attaches.  The General Counsel held that 38 C.F.R. 
§ 3.304(b) is invalid and should not be followed.  Id.  It 
is, therefore, necessary to remand the case to the RO for its 
determination of these matters with consideration of the 
General Counsel precedent opinion.  

If the presumption of soundness is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As to the 
first element, the record includes VA outpatient records 
dated in June 2002 showing that the veteran complained of 
chronic right ankle pain, which he said was getting worse.  
Examination showed right leg give-way weakness and right 
ankle decreased strength with flexion.  There is currently of 
record no medical opinion linking any current right ankle 
disability, residuals of laceration of the Achilles tendon, 
to service or alternatively a finding of continuity of 
symptomatology or chronicity under 38 C.F.R. § 3.303(b).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he received 
treatment or evaluation for right ankle 
disability, residuals of laceration of 
the Achilles tendon, at any time before 
or since service.  The RO should 
specifically request that the veteran 
provide the name and address of the 
hospital in Pompano Beach, Florida, where 
he received treatment, including surgery, 
for a right ankle injury that reportedly 
occurred approximately 18 months before 
service.  With authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file 
records identified by the veteran that 
have not been obtained previously.  

2.  The RO should explicitly notify the 
veteran that to substantiate his claim he 
should submit medical evidence supporting 
his contention that any right ankle 
disability, residuals of laceration of 
the Achilles tendon, that existed prior 
to service permanently worsened during 
service, lay or medical evidence 
supporting his contention that his right 
ankle disability symptoms continued from 
service to the present and/or medical 
evidence supporting his contention that 
his current right ankle disability is 
causally related to service or is 
causally related to any permanent 
increase of the disability that is 
attributable to service.  The RO should 
advise the veteran of the time limits for 
the submission of such evidence. 

3.  The RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and etiology of any 
current right ankle disability, residuals 
of laceration of the Achilles tendon.  
All indicated studies should be 
performed.  The examiner should be 
requested to review the veteran's claim 
file, including all available pre-service 
medical records, the veteran's complete 
service medical records and all available 
post-service medical records, and provide 
an opinion, with complete rationale, as 
to whether any right ankle disability, 
residuals of laceration of the Achilles 
tendon, permanently worsened in degree 
during service.  In addition, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current right ankle disability is 
causally related to right ankle 
disability, residuals of laceration of 
the Achilles tendon, shown in service or 
to any other incident of service.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents.  

4.  After full compliance with notice and 
development requirements, the RO should 
readjudicate the claim of entitlement to 
service connection for right ankle 
disability, residuals of laceration of 
the Achilles tendon.  In so doing, the RO 
should consider the presumption of sound 
condition at service entrance and make 
explicit findings as to whether there is 
clear and unmistakable evidence that 
right ankle disability, residuals of 
laceration of the Achilles tendon, 
existed prior to service and whether 
there is clear and unmistakable evidence 
that the disability was not aggravated by 
service.  See 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claim.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


